id office uilc cca_2008112107450664 -------------- number release date from ------------------ sent friday date am to -------------------- cc ---------------------------------------------------------------------------- subject re penalties these are slides particular to promoter penalties probably too narrow for your purposes promoter penalties promoter penalties tax_shelter_registration tax_shelter_registration requirement-- sec_6111 sec_6111 requirement registration-- registration with irs no later than first day offered with irs no later than first day offered for sale for sale include information identifying and include information identifying and describing the tax_shelter describing the tax_shelter include information describing the tax include information describing the tax benefits represented or to be benefits represented or to be represented represented tax_shelter_registration tax_shelter_registration requirement-- sec_6111 sec_6111 requirement continued continued irs assigns an identification_number irs assigns an identification_number organizer must provide identification organizer must provide identification_number to investors number to investors investors must include identification investors must include identification_number on their returns number on their returns tax_shelter_registration tax_shelter_registration requirement-- sec_6111 sec_6111 requirement continued continued tax_shelter definition tax_shelter definition and and tax benefits credits and deductions tax benefits credits and deductions meet a specified ratio to investment meet a specified ratio to investment meets technical registration meets technical registration requirements under securities laws or requirements under securities laws or have investors with a total have investors with a total investment dollar_figure investment dollar_figure includes confidential corporate tax includes confidential_corporate_tax_shelters shelters penalty for failure to penalty for failure_to_register shelter-- sec_6707 sec_6707 register shelter dollar_figure or of amount invested in dollar_figure or of amount invested in shelter shelter confidential corporate shelters confidential corporate shelters penalty of dollar_figure or of fees penalty of dollar_figure or of fees paid to promoters in the paid to promoters in the case of intentional acts case of intentional acts penalty for failure to penalty for failure to furnish identification_number furnish identification_number to investors -- sec_6707 sec_6707 to investors dollar_figure for each failure dollar_figure for each failure penalty imposed on penalty imposed on taxpayer for failure to taxpayer for failure to include registration include registration number on return-- number on return sec_6707 sec_6707 dollar_figure per failure dollar_figure per failure reasonable_cause exception reasonable_cause exception requirement to maintain lists requirement to maintain lists of investors---- sec_6112 sec_6112 of investors lists identifying investors in lists identifying investors in potentially abusive tax potentially abusive tax_shelters must be maintained must be maintained shelters by by material advisors material advisors lists must be made available to lists must be made available to secretary upon request secretary upon request definitions ---- sec_6112 sec_6112 definitions potentially abusive tax_shelters potentially abusive tax_shelters b required b required transactions required to be registered under transactions required to be registered under sec_6111 sec_6111 listed transactions sec_1 listed transactions to be disclosed by the taxpayer to be disclosed by the taxpayer other transactions that are or are expected to other transactions that are or are expected to be reportable_transactions sec_1 be reportable_transactions through through interests in transactions that are transferred if interests in transactions that are transferred if the type of transaction would be reportable the type of transaction would be reportable under sec_1 under b b b b definitions ---- sec_6112 sec_6112 definitions cont d d cont transaction transaction -- not specifically defined but not specifically defined but -- includes includes all of the factual elements relevant to the expected all of the factual elements relevant to the expected tax treatment of an investment_entity plan or tax treatment of an investment_entity plan or arrangement arrangement any series of steps carried out as part of a plan any series of steps carried out as part of a plan definitions ---- sec_6112 sec_6112 definitions cont d d cont material_advisor material_advisor person required to register a transaction under -- person required to register a transaction under sec_6111 sec_6111 -- person who meets a minimum fee requirement person who meets a minimum fee requirement provides a tax statement tax statement provides a to or for the benefit of a person required to disclose the to or for the benefit of a person required to disclose the transaction under sec_1 transaction under to or for the benefit of a person required to register under to or for the benefit of a person required to register under sec_6111 sec_6111 to or for the benefit of a person who acquires an interest in a to or for the benefit of a person who acquires an interest in a sec_6111 tax_shelter sec_6111 tax_shelter to or for the benefit of certain transferees of interests in to or for the benefit of certain transferees of interests in reportable_transactions reportable_transactions definitions ---- sec_6112 sec_6112 definitions cont d d cont tax statement tax statement -- -- oral or written_statement oral or written_statement that relates to a tax aspect of a transaction -- that relates to a tax aspect of a transaction and and -- that causes the transaction to be a reportable that causes the transaction to be a reportable_transaction or a sec_6111 tax_shelter transaction or a sec_6111 tax_shelter definitions ---- sec_6112 sec_6112 definitions cont d d cont minimum fee minimum fee fee is per transaction fee is per transaction -- listed transactions listed transactions dollar_figure if persons for whose benefit the tax dollar_figure if persons for whose benefit the tax statement is made are corporations statement is made are corporations dollar_figure for all others dollar_figure for all others -- other transactions other transactions dollar_figure if persons for whose benefit the tax dollar_figure if persons for whose benefit the tax statement is made are corporations statement is made are corporations dollar_figure for all others dollar_figure for all others penalty for failure to penalty for failure to maintain list-- sec_6708 sec_6708 maintain list penalty of dollar_figure for each person that penalty of dollar_figure for each person that fails to disclose fails to disclose the maximum penalty for each year is the maximum penalty for each year is dollar_figure dollar_figure reasonable_cause exception reasonable_cause exception
